Case 18-66543-sms   Doc 17   Filed 10/29/18 Entered 10/30/18 11:39:36   Desc Main
                             Document     Page 1 of 9
Case 18-66543-sms   Doc 17   Filed 10/29/18 Entered 10/30/18 11:39:36   Desc Main
                             Document     Page 2 of 9
Case 18-66543-sms   Doc 17   Filed 10/29/18 Entered 10/30/18 11:39:36   Desc Main
                             Document     Page 3 of 9
Case 18-66543-sms   Doc 17   Filed 10/29/18 Entered 10/30/18 11:39:36   Desc Main
                             Document     Page 4 of 9
Case 18-66543-sms   Doc 17   Filed 10/29/18 Entered 10/30/18 11:39:36   Desc Main
                             Document     Page 5 of 9
Case 18-66543-sms   Doc 17   Filed 10/29/18 Entered 10/30/18 11:39:36   Desc Main
                             Document     Page 6 of 9
Case 18-66543-sms   Doc 17   Filed 10/29/18 Entered 10/30/18 11:39:36   Desc Main
                             Document     Page 7 of 9
Case 18-66543-sms   Doc 17   Filed 10/29/18 Entered 10/30/18 11:39:36   Desc Main
                             Document     Page 8 of 9
Case 18-66543-sms   Doc 17   Filed 10/29/18 Entered 10/30/18 11:39:36   Desc Main
                             Document     Page 9 of 9
